                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       UNITED STATES OF AMERICA,                       Case No. 92-cr-00497-EMC-1
                                   8                   Plaintiff,
                                                                                           ORDER GRANTING DEFENDANT’S
                                   9            v.                                         MOTION FOR RECONSIDERATION
                                  10       MARVIN JOHNSON,                                 Docket No. 555
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           This Court previously denied Defendant Marvin Johnson’s motion to prohibit sentencing

                                  15   on Counts 1, 2, and 3. Docket No. 553 (“Order”). In so ruling, the Court construed Mr. Johnson’s

                                  16   request as a second or successive petition under 28 U.S.C. section 2255 and applied its

                                  17   interpretation of the Supreme Court’s decision in Magwood v. Patterson, 561 U.S. 320 (2010).

                                  18   See id. This Court concluded that Magwood specifically pertained to Section 2254 habeas

                                  19   petitions that involved state court judgments, and that the Supreme Court explicitly distinguished

                                  20   Section 2254 from Section 2255. This Court also noted that the Supreme Court left open whether

                                  21   its opinion applies to instances where the petition seeks to challenge the underlying conviction.

                                  22   Id. at 5 (quoting Magwood, 561 U.S. at 2802).

                                  23           Mr. Johnson has since highlighted circuit court authorities (including that from the Ninth

                                  24   Circuit) which support his position that Magwood applies to Section 2255 petitions.1 He cites to

                                  25   Johnson v. United States, 623 F.3d 41 (2d Cir. 2010), which specifically addressed the issue left

                                  26

                                  27   1
                                         Although Mr. Johnson cited these authorities in his prior motion, he briefs them in greater detail
                                  28   in his request for reconsideration. This Court revisits these authorities with the benefit of Mr.
                                       Johnson’s additional briefing. See N.D. Cal. Crim. L.R. 7-9(b)(3).
                                   1   open in Magwood. In Johnson, the defendant was convicted in federal court for (1) bank robbery,

                                   2   (2) armed bank robbery, and (3) using a firearm in connection with a crime of violence. Id. at 42.

                                   3   The defendant filed his first Section 2255 petition claiming double jeopardy against his

                                   4   convictions of both bank robbery and armed bank robbery. Id. at 43. The district court denied the

                                   5   petition, but the Second Circuit reversed, finding the two convictions and concurrent sentences

                                   6   violated double jeopardy. Id. The Second Circuit thereafter modified the defendant’s judgment

                                   7   by vacating his bank-robbery conviction and sentence (but leaving undisturbed his armed-bank-

                                   8   robbery conviction and sentence, as well as his conviction and sentence for using a firearm in a

                                   9   crime of violence). Id. The Second Circuit then affirmed the judgment as modified. Id.

                                  10          The defendant in Johnson then filed another Section 2255 petition arguing the Second

                                  11   Circuit should have, instead, vacated his conviction and sentence for armed bank robbery and for

                                  12   using a firearm in connection with a crime of violence. Id. In this second petition, he also argued
Northern District of California
 United States District Court




                                  13   that the indictment was defective and that he received ineffective assistance of counsel—both of

                                  14   these arguments were not alleged in his first Section 2255 petition. Thus, they were newly raised

                                  15   arguments. Id. The district court denied the petition as a second or successive habeas petition, but

                                  16   the Second Circuit reversed and held that Magwood applies to Section 2255 petitions as well. The

                                  17   court found that “[t]he term ‘sentence’ in § 2255(a) . . . does not have a materially different

                                  18   meaning than the term ‘judgment’ in § 2254(b). These two terms are often used interchangeably”

                                  19   Id. at 44. Thus, “[i]t follows that, where a first habeas petition results in an amended judgment, a

                                  20   subsequent petition is not successive regardless of whether it challenges the conviction, the

                                  21   sentence, or both.” Id. at 46 (emphasis added).

                                  22          The Ninth Circuit embraced the Second Circuit’s analysis in Wentzell v. Neven, 674 F.3d

                                  23   1124, 1127 (9th Cir. 2012). However, Wentzell did not involve a Section 2255 petition. Like

                                  24   Magwood, Wentzell involved a Section 2254 petition pertaining to a state court judgment.

                                  25   Wentzell pled guilty in state court for (1) solicitation to commit murder, (2) attempted murder, and

                                  26   (3) theft and was sentenced. He filed a Section 2254 petition, but the district court denied it as

                                  27   untimely because over a year had passed. The Ninth Circuit affirmed. Id. at 1125. He then filed a

                                  28   petition for habeas corpus in state court, and the state court granted the petition in part because the
                                                                                          2
                                   1   defendant could not be convicted of both solicitation to commit murder and attempted murder.

                                   2   Id. The state court ordered the solicitation to commit murder conviction and sentence dismissed

                                   3   and entered an amended judgment.

                                   4          Wentzell then filed a Section 2254 petition again in federal court. Id. at 1126. The district

                                   5   court sua sponte dismissed it as time-barred or, alternatively, as a second or successive petition.

                                   6   Id. In light of Magwood and the Second Circuit’s opinion in Johnson, the Ninth Circuit reversed:

                                   7                  The State argues that Wentzell's petition is “second or successive”
                                                      notwithstanding the intervening judgment, because his amended
                                   8                  judgment left the convictions and sentences on the two remaining
                                                      counts unchanged, and the second petition challenges those
                                   9                  unaltered components of the judgment. With regard to this
                                                      argument, we find the Second Circuit's analysis in Johnson v. United
                                  10                  States, 623 F.3d 41, 44 (2d Cir.2010), persuasive. Johnson held that
                                                      “where a first habeas petition results in an amended judgment, a
                                  11                  subsequent petition is not successive,” even if its claims could have
                                                      been raised in a prior petition or the petitioner “effectively
                                  12                  challenges an unamended component of the judgment.” The court
Northern District of California




                                                      reasoned that “[i]n light of Magwood, we must interpret successive
 United States District Court




                                  13                  applications with respect to the judgment challenged and not with
                                                      respect to particular components of that judgment.”
                                  14

                                  15   Id. at 1127 (internal citations omitted).

                                  16          The government argues that Wentzell is distinguishable because it involves a state court

                                  17   judgment and thus did not involve a Section 2255 petition. See Docket No. 558. But the Ninth

                                  18   Circuit’s seemingly wholesale adoption of Johnson raises serious doubt whether Section 2255

                                  19   petitions can be treated differently from Section 2254 petitions. Indeed, at least one circuit judge

                                  20   from the Seventh Circuit has taken the position that they are treated identically:

                                  21                  No one who has been following the law of habeas corpus in the
                                                      federal courts since 1996 would assume that it is easy for a
                                  22                  prisoner—federal or state—to raise a potentially successful claim,
                                                      even in an initial application. State prisoners seeking to present a
                                  23                  petition for habeas corpus relief under 28 U.S.C. § 2254 face a
                                                      daunting array of procedural requirements that often stump even
                                  24                  experienced lawyers, ranging from exhaustion of remedies, to fair
                                                      presentment obligations, to procedural default rules, and above all,
                                  25                  to the strong deference to the conclusions of fact and law reached by
                                                      the state courts. While the situation of federal prisoners is
                                  26                  somewhat different, because they normally must proceed using a
                                                      motion under 28 U.S.C. § 2255 for collateral relief analogous to
                                  27                  habeas corpus, and because they are operating within a unitary
                                                      system, the differences for the most part are only skin-deep. This
                                  28                  is especially true when it comes to second or successive
                                                                                         3
                                                      applications for relief. In the Antiterrorism and Effective Death
                                   1                  Penalty Act of 1996, Pub.L. 104–132 (AEDPA), Congress made
                                                      parallel changes to §§ 2254 and 2255 to ensure that successive
                                   2                  litigation would take place only under the most compelling of
                                                      circumstances. For state prisoners who wish to proceed under §
                                   3                  2254 with such an application, the rules are contained in 28 U.S.C. §
                                                      2244; for federal prisoners who are attempting to file a successive §
                                   4                  2255 motion, the rules are found in 28 U.S.C. § 2255 ¶ 8.
                                   5   White v. United States, 371 F.3d 900, 903 (7th Cir. 2004) (Wood, J., concurring) (emphasis

                                   6   added). Moreover, following the Supreme Court’s decision in Magwood, although circuits are

                                   7   split on whether—after resentencing—the second-or-successive doctrine applies to subsequent

                                   8   habeas petitions challenging the original judgment, the vast majority of circuits have concluded

                                   9   that an intervening amended or new judgment permits a subsequent Section 2255 petition to be

                                  10   treated as an initial challenge to that judgment. 2

                                  11          In its dismissing order, this Court relied on Ivy v. Pontesso, 328 F.3d 1057, 1059 (9th Cir.

                                  12   2003) for the proposition that if a petitioner could have raised a defective-indictment claim in an
Northern District of California
 United States District Court




                                  13   initial Section 2255 petition, then that petitioner had not been denied a chance to present that

                                  14   claim, and, therefore, the petitioner would be procedurally barred from raising that claim in a

                                  15   subsequent Section 2255 petition. “Ivy acknowledge[d] that he [was] procedurally barred from

                                  16   raising his . . . claim by § 2255 motion.” Id. However, this Court recognizes that Ivy was not

                                  17   confronted with an intervening new or amended judgment between the first and second Section

                                  18   2255 petitions as in Magwood, Johnson, Wentzell, and here. Thus, neither Ivy nor Wentzell is

                                  19

                                  20   2
                                         See e.g., Suggs v. United States, 705 F.3d 279, 285 (7th Cir. 2013) (Section 2255 petition filed
                                  21   against a new judgment but directed at claims that were contained in the original judgment was
                                       procedurally barred as second or successive); In re Lampton, 667 F.3d 585, 589–90 (5th Cir.
                                  22   2012) (“The district court did not enter an amended judgment of conviction in this case. No new
                                       sentence was imposed. The less fundamental change made to Lampton's judgment of conviction
                                  23   is not enough to allow him to bypass AEDPA's restrictions on piecemeal habeas litigation.”); cf.
                                       Insignares v. Sec'y, Fla. Dep't of Corr., 755 F.3d 1273, 1281 (11th Cir. 2014) (per curiam) (a
                                  24   “judgment” is comprised of both the sentence and the conviction and that, accordingly,
                                       resentencing results in a new judgment, “making this the first challenge to that new judgment”);
                                  25   King v. Morgan, 807 F.3d 154, 156 (6th Cir. 2015) (“a habeas petitioner, after a full resentencing
                                       and the new judgment that goes with it, may challenge his undisturbed conviction without
                                  26   triggering the ‘second or successive’ requirements”); In re Gray, 850 F.3d 139, 143 (4th Cir.
                                       2017) (“when a habeas petition is the first to challenge a new judgment, it is not second or
                                  27   successive within the meaning of § 2244(b), regardless of whether it challenges the sentence or the
                                       underlying conviction. The Magwood Court made clear that it is the newness of the intervening
                                  28   judgment as a whole that resets the habeas counter to zero.”); In re Brown, 594 F. App'x 726, 729
                                       (3d Cir. 2014) (same).
                                                                                          4
                                   1   precisely on point with this case. Having re-surveyed the case law, including Wentzell and out-of-

                                   2   circuit authorities, the Court now concludes that until the Ninth Circuit rules otherwise, Magwood

                                   3   extends to Section 2255 petitions, and petitions challenging the legality of a new federal sentence,

                                   4   even on a basis that could have been brought in a prior Section 2255 proceeding is not treated as a

                                   5   successive petition.

                                   6          The Court GRANTS Mr. Johnson’s motion for reconsideration. However, technically the

                                   7   appropriate remedy would be to permit Mr. Johnson an opportunity to file a Section 2255 petition

                                   8   challenging the second superseding indictment after this Court resentences him. This is so

                                   9   because his Section 2255 petition must be directed at a new or amended sentence/judgment.

                                  10   While this Court is prepared to proceed with sentencing, the Court directs the parties to determine

                                  11   whether, in light of the ruling herein, they can agree to have this Court adjudicate Mr. Johnson’s

                                  12   legal challenge to Counts 1, 2, and 3 prior to sentencing, rather than having the Court impose a
Northern District of California
 United States District Court




                                  13   sentence and then invite an entirely new round of Section 2255 briefing, which, if Mr. Johnson

                                  14   prevails, could result in another sentencing. The parties shall meet and confer and either submit a

                                  15   stipulated schedule or report back to the Court at a telephonic conference on April 22, 2020 at the

                                  16   time previously set for sentencing. The sentencing set for said date is VACATED pending

                                  17   further order.

                                  18          This order disposes of Docket No. 555.

                                  19

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: March 30, 2020

                                  23

                                  24                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  25                                                    United States District Judge
                                  26

                                  27

                                  28
                                                                                        5
